               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 1 of 11



     JOSEPH H. HUNT
 1   Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4   ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
     JOSHUA M. KOLSKY, DC Bar No. 993430
 7   Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 305-7664
11     Facsimile: (202) 616-8470
       Email: Joshua.kolsky@usdoj.gov
12
     Attorneys for Defendants
13
                            IN THE UNITED STATES DISTRICT COURT
14
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    CITY AND COUNTY OF SAN FRANCSICO, et al.,
                                                                           Case No. 19-cv-4717-PJH
17                          Plaintiffs,
18             v.                                                          MEMORANDUM OF LAW IN
19                                                                         SUPPORT OF DEFENDANTS’
      U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES, et al.,                                                    MOTION FOR STAY OF
20                                                                         INJUNCTION PENDING APPEAL
21                          Defendants.

22
23    STATE OF CALIFORNIA, et al.,
                                                                           Case No. 19-cv-4975-PJH
24                          Plaintiffs,
25                                                                         Date: December 4, 2019
               v.                                                          Time: 9:00 am
26                                                                         Judge: Hon. Phyllis J. Hamilton
      U.S. DEPARTMENT OF HOMELAND
27    SECURITY, et al.,

28                          Defendants.

     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 2 of 11




 1
                                    NOTICE OF MOTION AND MOTION
 2
             PLEASE TAKE NOTICE that on December 4, 2019, at 9:00 am or as soon thereafter as it
 3
     may be heard before Chief Judge Phyllis J. Hamilton, Defendants will and do hereby move for an
 4
     order staying the preliminary injunction in these cases pending the government’s appeal to the Ninth
 5
     Circuit Court of Appeals. This motion is based on this notice and the below Memorandum of Points
 6
     and Authorities. The undersigned counsel conferred with Plaintiffs’ counsel who stated that Plaintiffs
 7
     oppose this motion.
 8
                            MEMORANDUM OF POINTS AND AUTHORITIES
 9
                                                  INTRODUCTION
10
             The federal government respectfully moves to stay pending appeal the Court’s order granting
11
12   preliminary injunction in San Francisco City and County, Santa Clara County, California, Oregon, the

13   District of Columbia, Maine, and Pennsylvania. At the least, the Court should stay the injunction

14   insofar as it applies beyond redressing the relevant injuries to Plaintiffs in these cases.

15           All the factors justifying a stay are met here. The government is likely to succeed on appeal

16   both because the Plaintiffs lack standing and do not fall within the zone of interests of the relevant
17   statute, and because the Department of Homeland Security (“DHS”) rule—Inadmissibility on Public
18   Charge Grounds, 84 Fed. Reg. 41292 (Aug. 14, 2019) (“Rule”)—is fully consistent with the Immigration
19   and Nationality Act (“INA”) and the Administrative Procedure Act (“APA”). The government will
20   also suffer irreparable harm in the absence of a stay. As things currently stand, DHS may be forced to
21   grant lawful permanent residence (“LPR”) status to aliens likely to become public charges at any time
22
     under the Rule and depend on public resources designated as public benefits for purposes of a public
23
     charge inadmissibility determination under the Rule. This state of affairs irreparably harms the
24
     government (and hence the public), who, as Congress has confirmed, has a “compelling … interest”
25
     in ensuring that “aliens be self-reliant.” 8 U.S.C. § 1601(7).
26
             Such an ongoing and significant intrusion into DHS’s authority over who is entitled to an
27
28
                                                              1
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 3 of 11




 1   adjustment of their immigration status is particularly unwarranted here, where the only alleged injuries
 2   Plaintiffs would face from a stay are speculative downstream effects from the decisions of nonparties
 3   in response to the challenged Rule during the pendency of the litigation. Even if these purported
 4   injuries could give Plaintiffs standing (they cannot), they certainly would not justify inflicting such
 5   substantial harm on DHS, especially as it is likely to prevail on appeal.
 6
              This Court should therefore stay its injunction of the Rule pending the resolution of the
 7
     government’s appeal.
 8
                                                      ARGUMENT
 9
              In considering whether to grant a stay pending appeal, the Court must consider four factors:
10
     (1) the applicant’s likelihood of success on the merits; (2) whether the applicant will suffer irreparable
11
     injury; (3) the balance of hardships to other parties interested in the proceeding; and (4) the public
12
     interest. Nken v. Holder, 556 U.S. 418, 434 (2009). All four factors favor a stay here.
13
         I.        THE GOVERNMENT IS LIKELY TO SUCCEED ON THE MERITS
14
15            The government respectfully submits that notwithstanding the Court’s decision, it is likely to

16   succeed on the merits of its appeal. As Defendants explained in their Oppositions to Plaintiffs’

17   Motions for Preliminary Injunction and at oral argument, Plaintiffs are neither the appropriate parties

18   to challenge the Rule nor have they presented tenable objections to it. California v. DHS, ECF No. 97

19   (CA PI Opp.) 5-32; San Francisco v. USCIS, ECF No. 98 (SF PI Opp.) 5-20. 1 The Court’s conclusions
20   to the contrary are unlikely to withstand appellate review.
21            A.      The Court concluded that Plaintiffs have suffered a cognizable injury—and have ripe
22   claims—on the theory that the Rule will have various downstream effects on their fiscs based on the
23
24   1
      The Court considered a third related case simultaneously with the two cases identified herein, La
     Clinica de la Raza v. Trump, Case No. 19-cv-4980. However, the Court determined that the plaintiff
25   organizations in that case had not demonstrated a likelihood of success or serious questions going to
26   the merits of their APA causes of action and therefore did not consider their alleged harms in the
     scope of the injunction ordered. California v. DHS, Case No. 19-cv-4975, ECF No. 120 at 70-72, 91
27   n.24. Defendants do not intend to appeal that ruling and will not, therefore, address the allegations of
     the La Clinica case in this memorandum.
28
                                                              2
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 4 of 11




 1   independent decisions of nonparty aliens affected by the Rule. PI Order 79-83. But the Supreme Court
 2   has repeatedly “decline[d] to abandon [its] usual reluctance to endorse standing theories that rest on
 3   speculation about the decisions of independent actors,” and that reluctance should apply with even
 4   more force where, as here, such a theory “relies on a highly attenuated chain of possibilities.” Clapper
 5   v. Amnesty Int’l USA, 568 U.S. 398, 410, 414 (2013); see CA PI Opp. 7-9; SF PI Opp. 6-8. And even if
 6
     Plaintiffs were able to establish that they would incur these speculative costs, they have not and cannot
 7
     show that these costs would outweigh the ones they would have incurred based on aliens who would
 8
     have resided within their jurisdictions, and consumed their resources, but for the Rule. Cf. Henderson
 9
     v. Stalder, 287 F.3d 374, 379-80 (5th Cir. 2002) (use of plaintiffs’ tax dollars to produce a challenged
10
     license plate “is insufficient to confer standing” in part because motorists who choose the license plate
11
     pay additional fees that “offset the administrative costs” of the plates). Nor can Plaintiffs rely on
12
     “increased operational costs” related to “answering questions about the Rule, processing
13
     disenrollments, analyzing the impact of the rule on their services and undertaking community
14
15   education and outreach.” PI Order 81-83. Plaintiffs have identified no authority for the remarkable

16   proposition that States and municipalities may challenge any federal policy so long as it would require

17   them to make administrative updates. See Crane v. Johnson, 783 F.3d 244, 253 (5th Cir. 2015) (rejecting

18   state officials’ claim that they have standing to challenge DACA on the theory that policy would

19   require that them to “alter their current processes to ensure” compliance) and agreeing that “a
20   government employee responsible for carrying out an agency policy does not have standing to
21   challenge that policy merely because of work responsibilities related to that policy”). For similar
22   reasons, Plaintiffs claims are not ripe since they cannot allege that they have witnessed a material
23   increase in State benefit enrollment, or that they will otherwise soon incur any other cost that is
24   considered a cognizable Article III injury.
25
             In any event, even if Plaintiffs had Article III standing, they would fall outside the zone of
26
     interests governed by 8 U.S.C. § 1182(a)(4). See CA PI Opp. 11-12; SF PI Opp. 8-9. It is aliens
27
     improperly determined inadmissible, not States, who “fall within the zone of interests protected” by
28
                                                              3
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 5 of 11




 1   any limitations implicit in §§ 1182(a)(4)(A) and 1183, because they are the “reasonable—indeed,
 2   predictable—challengers” to DHS’s inadmissibility decisions. Match-E-Be-Nash-She-Wish Band of
 3   Pottawatomi Indians v. Patchak, 567 U.S. 209, 227 (2012). And to the extent the public charge
 4   inadmissibility provision anticipated that it would implicate States’ interests, those interests are the
 5   inverse of those Plaintiffs seek to protect here. The Rule is constructed to better ensure that aliens
 6
     seeking to come to the United States temporarily or permanently will be self-sufficient. 2
 7
             B.       On the merits, this Court held that the “Rule’s interpretation defining anyone who
 8
     receives any quantity of benefits for 12 months (or fewer) out of a floating 36-month window as a
 9
     public charge is not a permissible or reasonable construction of the statute” or that in the alternative
10
     Plaintiffs have raised serious questions as to whether the statute “unambiguously forecloses … DHS’s
11
     expansive interpretation of the term.” PI Order 46-48. However, as Defendants demonstrated, the
12
     Rule’s interpretation falls squarely within the historical understanding of the term public charge, which
13
     was defined to generally include anyone that is “an obligation or liability.” Stewart Rapalje et al., Dict.
14
15   Of Am. And English Law (1888); see also CA PI Opp. 12-13. Indeed, no historical source uses the

16   definition promoted by Plaintiffs of a person that is permanently, see CA PI Opp. 16, and “primarily

17   dependent on the government,” see SF PI Opp. 11. Here, the new standard effectuates the general

18   “principle of United States immigration law” of “[s]elf-sufficiency,” 8 U.S.C. § 1601—and the specific

19   requirement that “[a]ny alien who … is likely at any time to become a public charge is inadmissible,”
20   8 U.S.C. § 1182(a)(4)—by ensuring that aliens who seek admission or an adjustment of status have
21   not received or will not receive public benefits for an extended period. That determination is well
22   within Defendants’ delegated interpretive authority.
23           Congress delegated broad interpretive authority concerning the meaning of the statutory term
24   “public charge” to the Executive Branch. That delegation permits the Executive Branch to adopt
25
     different interpretations of the same statutory language over time, so long as those interpretations are
26
     2 Grounds for Exclusion of Aliens under the Immigration and Nationality Act, House Committee on
27   the Judiciary, 100th Congress, Doc. No. 95 at pg. 124-25 (Sept. 1988) (public charge ground of
     inadmissibility is intended to address issue of aliens “receiv[ing] public assistance”).
28
                                                              4
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 6 of 11




 1   “based on a permissible construction of the statute.” Altera Corp. & Subsidiaries v. Comm’r, 926 F.3d
 2   1061, 1075 (9th Cir. 2019) (quoting Chevron U.S.A. Inc. v. NRDC, 467 U.S. 837, 843 (1984)). Indeed,
 3   “[a]n initial agency interpretation is not instantly carved in stone. On the contrary, the agency considers
 4   varying interpretations and the wisdom of its policy on a continuing basis, for example, in response
 5   to changed factual circumstances, or a change in administrations.” National Cable & Telecommunications
 6
     Ass’n v. Brand X Internet Servs., 545 U.S. 967, 981 (2005)) (cleaned up). As the Political Branches have
 7
     long recognized, “[s]ince the elements constituting likelihood of becoming a public charge are varied,”
 8
     the Executive Branch should have considerable “discretion” in determining whether “an alien falls
 9
     into that category.” Matter of Harutunian, 14 I. & N. Dec. 583, 588 (BIA 1974) (quoting S. Rep. No.
10
     81-1515 at 349 (1950)). DHS’s Rule is therefore a permissible and reasonable interpretation of the
11
     public charge inadmissibility statute, and well within the authority delegated by Congress to the
12
     Executive Branch.
13
             This Court further held that the Rule’s interpretation of “public charge” is “at odds with
14
15   persuasive Supreme Court” precedent in Gegiow v. Uhl, 239 U.S. 3 (1915). PI Order 47-48. But Gegiow

16   has never been understood to have conclusively settled the meaning of “public charge” in subsequent

17   immigration laws, let alone to have adopted a fixed definition of public charge that the Executive

18   Branch must apply. Rather, the “single question” presented in Gegiow was “whether an alien can be

19   declared likely to become a public charge on the ground that the labor market in the city of his
20   immediate destination is overstocked” under “the act of February 20, 1907.” 239 U.S. at 9-10. The
21   Supreme Court answered no. As it observed, in the 1907 Act, “‘[p]ersons likely to become a public
22   charge’ are mentioned between paupers and professional beggars, and along with idiots, persons
23   dangerously diseased, persons certified by the examining surgeon to have a mental or physical defect
24   of a nature to affect their ability to earn a living, convicted felons, prostitutes, and so forth.” Id. at 10.
25
     Because these classes of enumerated aliens appeared “to be excluded on the ground of permanent
26
     personal objections accompanying them irrespective of local conditions,” the Court concluded that
27
28
                                                              5
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 7 of 11




 1   the term “public charge” is presumably “to be read as generically similar to the others mentioned
 2   before and after.” Id.
 3           As the government explained, Congress abrogated Gegiow’s holding in a 1917 immigration
 4   statute. See PI Opp. 16-17; see also United States ex rel. Iorio v. Day, 34 F.2d 920, 922 (2d Cir. 1929)
 5   (explaining that in the wake of the 1917 act, the public-charge statute “is certainly now intended to
 6
     cover cases like Gegiow”). But even if this Court continues to disagree on that score, Op. at 19-21,
 7
     Gegiow—resting as it did on a specific application of noscitur a sociis to a list in a 1907 statute—would
 8
     not control the meaning of “public charge” in Illegal Immigration Reform and Immigrant
 9
     Responsibility Act (IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009 (1996), enacted eight decades later.
10
     For one thing, Gegiow did not hold that “public charge” within the 1907 statute “encompasses only
11
     persons who … would be substantially, if not entirely, dependent on government assistance on a long-
12
     term basis,” Op. 19, but rather that an alien could not be classified as a public charge based solely “on
13
     the ground that the labor market in the city of his immediate destination is overstocked,” Gegiow, 239
14
15   U.S. at 9-10; see id. at 8-9 (“the only ground for the order was the state of the labor market at Portland

16   at that time”). And even if Gegiow could be read as broadly as this Court believes, there is no basis for

17   importing its construction of the 1907 statute, which rested on specific application of noscitur a sociis,

18   to the significantly different public-charge regime created by IIRIRA.

19           The Court also observed that Congress previously rejected proposed expansions of the
20   statutory term “public charge” to include non-cash benefits. PI Order 45-46. But “[f]ailed legislative
21   proposals are a particularly dangerous ground on which to rest an interpretation of a prior statute,”
22   because “[a] bill can be proposed for any number of reasons, and it can be rejected for just as many
23   others.” Solid Waste Agency of Northern Cook County v. U.S. Army Corps of Engineers, 531 U.S. 159, 170
24   (2001) (citation omitted). For that reason, “unsuccessful attempts at legislation are not the best of
25
     guides to legislative intent” as a general matter, and “the views of a subsequent Congress form a
26
     hazardous basis for inferring the intent of an earlier one.” City of Milwaukee v. Illinois & Michigan, 451
27
     U.S. 304, 332 n.24 (1981) (citations omitted).
28
                                                              6
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 8 of 11




 1           C.       The Court further erred in holding that the Rule is arbitrary and capricious because
 2   DHS failed to consider and respond to predictable costs to states and municipalities, PI Order 57-59,
 3   and failed to explain the Rule’s departure from the previous guidance’s concern with health effects
 4   created by decreased enrollment in public benefits, id. 61-62. The Court may not disregard DHS’s
 5   “explanations, reasoning, and predictions” simply because Plaintiffs “disagree[] with the policy
 6
     conclusions that flowed therefrom.” California by and through Becerra v. Azar, 927 F.3d 1068, 1079 (9th
 7
     Cir.), reh’g en banc granted, 927 F.3d 1045 (9th Cir. 2019).
 8
             First, an agency’s obligation to respond to comments on a proposed rulemaking is “not
 9
     ‘particularly demanding.’” Ass’n of Private Sector Colls. & Univs. v. Duncan, 681 F.3d 427, 441-42 (D.C.
10
     Cir. 2012). “[T]he agency’s response to public comments need only ‘enable [courts] to see what major
11
     issues of policy were ventilated . . . and why the agency reacted to them as it did.’” Pub. Citizen, Inc. v.
12
     FAA, 988 F.2d 186, 197 (D.C. Cir. 1993). Contrary to the Court’s finding, DHS considered comments
13
     about potential harms to state and local governments from the disenrollment effects of the Rule, and
14
15   in fact modified the Rule in response. DHS devoted several pages of the Rule to describing and

16   responding to comments that the Rule would lead to disenrollment from public benefits and increase

17   costs for states and localities. Rule at 41310-14, 41469-70. DHS explained why the Rule was justified,

18   notwithstanding the potential disenrollment impact. The “rule’s overriding consideration, i.e., the

19   Government’s interest . . . is a sufficient basis to move forward.” Id. at 41312 (explaining that the
20   relevant Government interest are those set forth in PRWORA and codified at 8 U.S.C. § 1601). DHS
21   has the “authority to take past, current, and likely future receipt of public benefits into account, even
22   where it may ultimately result in discouraging aliens from receiving public benefits.” Id. at 41312. Also,
23   the extent to which disenrollment might impact state and local governments is unknown because data
24   limitations make it difficult to predict the disenrollment impact. Id. at 41313. Moreover, DHS made a
25
     number of changes to the Rule to mitigate some of the concerns raised regarding disenrollment
26
     impacts, such as excluding certain benefits from the scope of the Rule. Id. at 41313-14. This process—
27
     full consideration of the issues and the evidence on both sides, the adoption of changes in response,
28
                                                              7
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
               Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 9 of 11




 1   and an articulated statement of the reasons for the agency’s ultimate decision—was neither arbitrary
 2   nor capricious.
 3           Second, the Court erred in holding that DHS was required to do more to explain its changes
 4   from the 1999 Interim Guidance. All that DHS was required to do to permissibly change course was
 5   to acknowledge that the Rule does change course, provide a reasoned explanation for the change, and
 6
     explain how it believes the new interpretation is reasonable. See generally FCC v. Fox Television Stations,
 7
     Inc., 556 U.S. 502 (2009). The Rule did all of these things. See, e.g., Rule at 41308, 41319 (explaining
 8
     that the prior guidance “failed to offer meaningful guidance for purposes of considering the
 9
     mandatory factors and was therefore ineffective”). Having addressed these issues, DHS is entitled to
10
     full deference to its changed interpretations, consistent with its obligation to “consider varying
11
     interpretations and the wisdom of its policy on a continuing basis.” Chevron, 467 U.S. at 863-64
12
     (recognizing agencies receive deference to a “changed . . . interpretation of [a] term”).
13
             II.               THE REMAINING FACTORS FAVOR A STAY
14
15           Both the federal government and the public will be irreparably harmed if the injunction is not

16   stayed. The federal government sustains irreparable injury whenever it “is enjoined by a court from

17   effectuating statutes enacted by representatives of its people,” Maryland v. King, 567 U.S. 1301 (2012)

18   (Roberts, C.J., in chambers). That injury is particularly acute here because the Court’s injunction will

19   require DHS, on a nationwide basis, to grant lawful permanent resident status to aliens who are likely
20   at any time to become public charges under the Rule and who depend on public resources designated
21   as public benefits for purposes of a public charge inadmissibility determination under the Rule to meet
22   their needs. See 8 U.S.C. § 1601 (“principle of United States immigration law” of “[s]elf-sufficiency”);
23   Id. § 1601(2)(A) (“[T]he immigration policy of the United States [is] that aliens within the Nation’s
24   borders not depend on public resources to meet their needs.”). DHS estimates that roughly 382,264
25
     people apply for an adjustment of status and are subject to a public charge inquiry each year. See
26
     Declaration of Daniel Renaud, Exh. 1, ¶ 4; Rule at 41497, 41464. If the Rule remains enjoined, some
27
     subset of this population will receive an adjustment of status that otherwise would not under the Rule’s
28
                                                              8
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
              Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 10 of 11




 1   more thorough review process. Renaud Decl. ¶ 4. DHS currently has no practical means of revisiting
 2   these determinations made under the prior guidance, and subjecting them to the Rule, if the injunction
 3   against the Rule is ultimately vacated. Id. And because those persons, by definition, are likely to receive
 4   government benefits in the future, the injunctions will inevitably result in the additional expenditure
 5   of government resources, precisely the harm that Congress and the rule seek to prevent. Moreover,
 6
     every day the effective date of the Rule remains stayed, the Rule’s future effectiveness is reduced: any
 7
     public benefits received by aliens submitting status adjustment applications before the Rule takes
 8
     effect will be counted only if they would have been covered by the 1999 Interim Field Guidance, Rule
 9
     41321, which means that even if the government ultimately prevails, the Rule’s future operation will
10
     be irreparably undermined.
11
             The injunction also imposes significant administrative burdens on Defendants and needless
12
     uncertainty on the aliens Plaintiffs claim to support. For instance, USCIS has devoted significant time
13
     to preparing implementation of the Rule, including preparing training for the relevant officers at its
14
15   National Benefit Center as well as across 88 Field Offices. Id. ¶ 5. The rollout of such widespread

16   training cannot happen overnight, and USCIS will be forced to start much of the process over again

17   if and when the injunction is vacated. Id. USCIS also hired contractors to enter the significant amount

18   of data required on its new forms associated with the Rule. Id. ¶ 6. If the injunction is not stayed in

19   the near future, contractors are likely to seek other employment, which will only further impede
20   USCIS’s ability to implement the Rule if and when the injunction is vacated. Id.
21           On the other side of the ledger, Plaintiffs will not suffer any irreparable injury. Their alleged
22   harms stemming from possible downstream effects of the Rule are insufficient to create standing, see
23   supra Pt. I.A, much less satisfy the more exacting requirements to establish irreparable injury, see CA
24   PI Opp. 32-34; SF PI Opp. 20-23. And even if the Court accepts that the Rule will eventually cause
25
     Plaintiffs irreparable injury, they have provided no evidence that the Rule will irreparably drain their
26
     fiscs during the pendency of an appeal. See CA PI Opp. 34; SF PI Opp. 22-23. And even then, if it were
27
     clear that a stay would somehow irreparably harm these States, any such injuries would be substantially
28
                                                              9
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
              Case 4:19-cv-04717-PJH Document 120 Filed 10/25/19 Page 11 of 11




 1   outweighed by the harms to the government (and the public) associated with the threat of mandating
 2   the ongoing admission of aliens likely to become public charges under the Rule.
 3                                                  CONCLUSION
 4           The government respectfully requests that the Court stay its preliminary injunction pending
 5   final resolution of the government’s appeal.
 6
 7   Dated: October 25, 2019                                      Respectfully submitted,
 8                                                             JOSEPH H. HUNT
 9                                                             Assistant Attorney General

10                                                             ALEXANDER K. HAAS
                                                               Director, Federal Programs Branch
11
                                                               /s/ Joshua M. Kolsky                   _
12
                                                               ERIC J. SOSKIN
13                                                             Senior Trial Counsel
                                                               KERI L. BERMAN
14                                                             KUNTAL V. CHOLERA
                                                               JOSHUA M. KOLSKY, DC Bar No. 993430
15
                                                               U.S. Dept. of Justice, Civil Division,
16                                                             Federal Programs Branch
                                                               1100 L Street, N.W., Rm. 12002
17                                                             Washington, DC 20001
                                                               Phone: (202) 305-7664
18                                                             Fax: (202) 616-8470
19                                                             Email: joshua.kolsky@usdoj.gov

20                                                             Attorneys for Defendants
21
22
23
24
25
26
27
28
                                                             10
     State of Cal., et al. v. DHS, et al., Case No. 19-cv-4975-PJH
     City and County of San Fr., et al. v. USCIS, et a., No. 19-4975-PJH
     Mem. in Supp. of Defs’ Mot. for Stay Pending Appeal
